ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Response After Final Action dated 06/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a system configured to enhance rapid eye movement (REM) sleep by delivering auditory stimulation to a subject during a sleep session, the system comprising…one or more hardware processors coupled to the one or more sensors and the one or more sensory stimulators, the one or more hardware processors configured by machine-readable instructions to: detect REM sleep in the subject during the sleep session based on the output signals, and control the one or more sensory stimulators to provide the auditory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session, wherein the one or more hardware processors are configured such that detecting the REM sleep in the subject comprises: obtaining historical sleep stage information for the subject and/or a population of subjects demographically similar to the subject, the historical sleep stage information being related to brain activity and/or cardiac activity of the subject and/or the population of subjects that indicates sleep stages over time during sleep sessions of the subject and/or the population of subjects; causing a neural network to be trained based on the historical sleep stage information by providing the historical sleep stage information as input to the neural network; and causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing the REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience the REM sleep; the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 11, the prior art of record fails to disclose or render obvious a method for enhancing rapid eye movement (REM) sleep by delivering auditory stimulation to a subject during a sleep session with an enhancement system, the system comprising one or more sensors, one or more sensory stimulators, and one or more hardware processors, the method comprising: …controlling, with the one or more hardware processors, the one or more sensory stimulators to provide the auditory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session, wherein detecting the REM sleep in the subject comprises: obtaining historical sleep stage information for the subject and/or a population of subjects demographically similar to the subject, the historical sleep stage information being related to brain activity and/or cardiac activity of the subject and/or the population of subjects that indicates sleep stages over time during sleep sessions of the subject and/or the population of subjects;  causing a neural network to be trained based on the historical sleep stage information by providing the historical sleep stage information as input to the neural network, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer; and causing, based on the output signals, the trained neural network to: (1) determine periods when the subject is experiencing the REM sleep during the sleep session; or (2) predict future times during the sleep session at which the subject will experience the REM sleep; and wherein controlling the one or more sensory stimulators to provide the auditory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session comprises: determining, with respect to (1) the periods when the subject is experiencing the REM sleep, or (2) each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network; causing the one or more sensory stimulators to provide the auditory stimulation to the subject (1) during the periods when the subject is experiencing the REM sleep, or (2) at the future times; and determining, and/or causing the one or more sensory stimulators to modulate, an amount, a timing, and/or an intensity of the auditory stimulation provided to the subject based on the one or more values of the one or more intermediate layers including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 11. 
Prior art US 20190001117 A1 to Ben-David discloses  a method and a system  configured to enhance REM sleep by delivering sensory stimulation to a subject during a sleep session, the system comprising: one or more sensors configured to generate output signals conveying information related to sleep stages of the subject during the sleep session; one or more sensory stimulators configured to provide the sensory stimulation to the subject during the sleep session; and one or more hardware processors coupled to the one or more sensors and the one or more sensory stimulators, the one or more hardware processors configured by machine-readable instructions to: detect REM sleep in the subject during the sleep session based on the output signals, and control the one or more sensory stimulators to provide the sensory stimulation to the subject during the REM sleep to enhance the REM sleep in the subject during the sleep session.
Prior art US 5280791 A to Lavie; Peretz discloses system for determining the sleep state of a person, which comprises: (a) means for measuring the person's cardiac R-R waves interval; (b) means for calculating the power spectrum of the cardiac R-R interval, thus obtaining a ratio between spectral power in slow and high frequencies; (c) means responsive to the measuring and the calculating means for generating output signals one output signal having a first value when, designated as REM sleep, and one output signal having a second value when the above ratio is below this threshold, designated as NREM sleep, and (d) means responsive to the output signal for designating a time period of predetermined duration as a REM period or a non-REM period respectively to accurately yet in a simple manner determine the sleep state.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 1 and independent method claim 11  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-5, 7-10 which depend upon independent base claim 1, dependent claims 2-5, 7-10 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 12, 13, 15 which depend upon independent base claim 11, dependent claims 12, 13, 15 are allowable due to their direct/indirect dependency on allowable base claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/
Primary Examiner, Art Unit 3791                                                                                                                                                                                          July 1, 2022